DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 15 OCT 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/IB2017/057060 filed 10 November 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/421,514 filed on 14 November 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 14 November 2016. 
Amendments
	Applicant’s amendments filed on 15 OCT 2021 are acknowledged. Claims 15 and 36 are cancelled. Claims 1, 16, 32, 37, and 45 are amended.
Status of the Claims
Claims 2-7, 9-15, 17-24, 27-31, 33-36, 38-40, and 48-128 are cancelled. Claims 1, 16, 32, 37, and 45 are newly amended. Claims 1, 8, 16, 25-26, 32, 37, and 41-47 are pending and are under examination. 
Objections to the Specification
The prior objection to the specification on the grounds that it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendment to the specification deleting the hyperlink and/or other form of browser-executable code. 
The prior objection to the specification on the grounds that it contains sequences appearing in the specification that are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) is withdrawn in light of applicant’s amendment to the specification adding the required SEQ ID NO:s.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

The prior rejection of claims 1, 8, 16, 25-26, 32, 37 and 41-47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of applicant’s amendment to claims 1, 16, 32, and 37 deleting the phrase “or a variant thereof”.
The prior rejection of claim 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of applicant’s amendment to the claim deleting the phrase “or a dysfunctional cell”.
Claim Rejections - 35 USC § 112(a) – Written Description
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The prior rejection of claims 1, 8, 16, 25-26, 37 and 41-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment to claims 1, 16, 32, and 37 deleting the phrase “or a variant thereof”. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The prior rejection of claims 1, 8, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Frengen (December 4, 1995; U.S. Department of Energy Workshop on Bacterial Artificial Chromosomes (BACs) Abstract) as evidenced by Bernard (Bernard M, et al. Genomics. 1998 Nov 1;53(3):406-9) is withdrawn in light of applicant’s amendment to claim 1. Claim 1 now recites an expression vector … further comprising a second nucleic acid encoding a Myomaker polypeptide. Frengen does not teach a Myomaker polypeptide.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Chen—Rollins
The prior rejection of claims 1 and 25 under 35 U.S.C. 103 as being unpatentable over Chen (Chen YM, et al. Acta Biochimica et Biophysica Sinica. 2005 Dec 1;37(12):789-96 as cited in  IDS and IWO (in IFW) filed on 13 May 2019) and Rollins (Rollins BJ, et al. Molecular and Cellular Biology. 1989 Nov;9(11):4687) is withdrawn in light of applicant’s amendment to claim 1. Claim 1 now recites an expression vector … further comprising a second nucleic acid encoding a Myomaker polypeptide. Neither Chen nor Rollins teaches a Myomaker polypeptide. 
Chen—Rollins—MAZZONE—MINTZ
The prior rejection of claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over Chen (2005) and Rollins (1989) as applied to claim 1 above, and as further in view of MAZZONE (WO2013110817A1;  Publ. 01-AUG-2013) and MINTZ (US7745391B2; Publ. 29 June 2010) is withdrawn in light of applicant’s amendment to claim 1. Claim 1 now recites an expression vector … further comprising a second nucleic acid encoding a Myomaker polypeptide. Neither Chen nor Rollins nor MAZZONE nor MINTZ teaches a Myomaker polypeptide.
Chen—Rollins—Vannucci
The prior rejection of claims 1 and 25-26 under 35 U.S.C. 103 as being unpatentable over Chen (2005) and Rollins (1989) as applied to claims 1 and 25 above, and as further in view of Vannucci (Vannucci L, et al. New Microbiol. 2013 Jan 1;36(1):1-22) is withdrawn in light of applicant’s amendment to claim 1. Claim 1 now recites an expression vector … further comprising a second nucleic acid encoding a Myomaker polypeptide. Neither Chen nor Rollins nor Vannucci teaches a Myomaker polypeptide. 
Chen—GROSS
The prior rejection of claims 32 and 41-47 under 35 U.S.C. 103 as being unpatentable over Chen (2005) and GROSS (WO9531183A1; Publ. 23 November 1995) is withdrawn in light of .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior Office action mailed on 15 JUN 2021 cites allowable subject matter. In summary, and in regard to amended claims 1 and 32, and with regard to amino acid sequences SEQ ID NO:s 1, 3, 9, 11, 13, 15 (claim 1), the prior art, e.g. Chen, teaches that ESGP (Accession 3 DQ190000; p. 791 final ¶) is an embryonic stem cell and germ cell specific protein (Abstract, Title and p. 795 ¶3) also known as myomixer (MYMX; BLAST search for DQ190000; 8 June 2021), Gm7325, EG653016, MINION or myomerger (see specification [00118]). The Myomaker nucleic acid sequence and polypeptides were also taught in the art prior to the filing date of the instant application. Prior art teaches that Myomaker (also known as TMEM8c,  MYMK, "myoblast fusion factor", TMEM226, and "myoblast fusion maker") is required for skeletal muscle formation and mediates myoblast fusion when Myomaker is present on one of the two cells which fuse (see Figures 2-3, 5, and 9 in OLSEN WO2014210448A1; Publ. 31 December 2014 and cited in IDS and IWO (in IFW) filed on 13 May 2019). 
However, combinations of Myomaker and MINION/ESGP are not taught or suggested by prior art. The prior art of record does not disclose or suggest combining MINION/ESGP polypeptide with Myomaker polypeptide as from a single expression vector, liposome, or composition. As mentioned above, MINION/ESGP was identified as a polypeptide involved in embryonic and stem cell development (Chen, 2005) and in the development of cancer (CROCKARD WO2007128984; cited in IDS and IWO (in IFW) filed on 13 May 2019). Myomaker polypeptide was known to mediate cell-to-cell fusions involving muscle cells but not cell-to-cell fusions involving non-muscle cells. 
The instant application clearly demonstrates that MINION/ESGP is required for fusion of muscle progenitor cells and skeletal muscle development, and that heterologous co-expression of MINION and Myomaker is sufficient to induce rapid and homogeneous cellular fusion even in non-muscle cells. Prior to the filing of the instant application, the skilled practitioner would not have had any motivation to combine Myomaker with MINION/ESGP in order to achieve cell-to-
Tables 1 and 2 of the specification detail the relationship between amino acid and nucleic acid SEQ ID NO:s recited in claims 1, 8, 16, 32 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 8, 16, 25-26, 32, 37, and 41-47 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     
                                
/KEVIN K HILL/Primary Examiner, Art Unit 1633